internal_revenue_service uniform issue list no _ t ep ra ty department of the washington dc y contact person telephone number in reference to date jul atten legend entity a entity b entity c entity d religion e religious_order f federation g association h union i union j court k church l official m committee v committee w _ of plan x city y state z dear this is in response to a request for a private_letter_ruling submitted on behalf of entity a dated date and supplemented by additional correspondence dated date and date the ruling_request concerns whether plan x qualifies as a church_plan under sec_414 of the intemal revenue code the code the following facts and representations have been submitted entity a is a not-for-profit corporation located in state z founded in entity a was organized by religious_order f religious_order f operates within religion e and is dedicated to helping needy families of religion e as well as housing and caring for the frail and elderly of religion e according to its articles of association entity a is called upon to establish a home for the aged of religion e in city y as well as to provide maintenance medical_care and attendance to its residents this sense of purpose is further reflected in entity a’s mission statement where entity a pledges to enhance the quality of life of older persons by providing a broad range of residential and community based services in a professionally competent and financially responsible manner entity a was granted an exemption from federal_income_tax on date under sec_101 of the internal_revenue_code_of_1939 its exemption was reconfirmed by a letter dated date under sec_501 of the code entity a has been determined not to be an organization described in sec_509 of the code in order to expand the base of its activities and to avail other organizations of its expertise in the area of care for the elderly entity a was reorganized in into a membership corporation with one member entity b which has the right to elect the board_of directors of entity a entity b is a state z not-for-profit corporation that was incorporated in date entity b was organized for charitable purposes entity b is the parent organization of entity a entity c and entity d entity b is organized as a corporation that has no member as such entity b is governed by a self-perpetuating board_of directors entity b was formed by three incorporators each of whom was an officer of entity a the incorporators of entity b elected entity b’s initial board_of directors the board_of directors elect their own successors in accordance with the bylaws of entity b at least a majority of the board_of directors of entity b must be persons who are also members of the board_of directors of entity a thus management and control of entity a and entity b will be vested in the same persons entity c is a state z not-for-profit corporation that was incorporated in february of entity c was organized for charitable purposes to provide daycare to adults who need daytime supervision the mission of entity c is identical to the mission of entity a entity c provides religion e activities to its clients and religion e dietary restrictions are adhered to religion e law is observed at the daycare facilities entity c is a membership corporation whose sole member is entity b at least a majority of the directors of entity c must be persons who are also directors of entity a and entity b entity d is a for-profit stock corporation in state z that provided catering services entity b is also the sole shareholder of entity d a majority of directors of entity d must also be directors of entity b as part of a reorganization of entity a and the incorporation of entity b entity c and entity d entity b became the parent_corporation of entity a entity c and entity d it was intended that entity a entity b and entity c may transfer or share assets personnel and services entity a entity b and entity c are recognized as organizations exempt from federal_income_tax under sec_501 of the code and have been determined not to be organizations described in sec_509 of the code by a group_exemption_letter issued by the intemal revenue service in response to the group exemption application submitted by entity b in august of under the group_exemption_letter entity a retains its tax-exempt status and entity b and entity c are tax-exempt organizations from the date of their incorporation entity a is associated with religion e by virtue of sharing common religious bonds and convictions with religion e organizations and religion e as a whole it is dedicated to carrying out its health care mission in keeping with religion e life beliefs and traditions under the bylaws of entity a committee v is established to set religious policy within entity a committee v shall be comprised of at least three members of the board_of directors of entity a entity a employs a full-time official m to conduct moming and aftemoon services in church k as well as weekly services and religious programs entity a also employs a pastoral counselor entity a observes ali religion e holidays and festivals all residential activities must follow religion e requirements and regulations including special observance procedures for religion e holidays entity a strictly adheres to religion e dietary restrictions all programming at entity a is focused around religion e calendar and holidays of 2y entity a is associated with federation g a local organization which provides services to members of religion e on a national basis entity a is a member of association h an association of entities which provide services to the elderly members of religion e entity a is actively affiliated and seeks guidance from union i on issues affecting entity a’s compliance with the laws of religion e furthermore entity a seeks guidance from union j an organization affiliated with union i that provides guidance on what is or is not acceptable to be used at entity a in matters associated with the observance of religious days entity a seeks guidance from court k a form of religion e court to resolve matters involving religion e law it is represented that as to the governance of entity a all current members of the board_of directors are adherents to religion e it is further represented that based on all the above factors entity a shares common religious bonds and convictions with religion e and therefore is associated with or controlled by religion e entity a has maintained plan x for its eligible employees since date beginning date employees of entity c and entity d also participate in plan x it is represented that the total number of employees of taxable entity d that participate in plan x is less than three percent of the total of all employees who participate in plan x entity a has not made an election under sec_410 of the code to have certain provisions of the code apply to plan x including sec_410 relating to participation sec_411 relating to vesting and sec_412 relating to minimum_funding plan x provides for the establishment of committee w it is further represented that plan x has since its inception been administered by committee w whose sole purpose is the administration of plan x members of committee w are appointed by the board_of directors of entity a based upon the previous representations entity a requests a ruling that beginning date plan x qualifies as a church_plan under sec_414 of the code sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in pertinent part that the term church_plan does not include a plan if less than substantially_all of the individuals included in the plan are individuals described in sec_414 or sec_414 or their beneficiaries under sec_414 of the code a plan established for its employees by an employer which is not itself a church or a convention or association of churches but is associated with a church or a convention or association of churches will be treated as a is church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches in pertinent part sec_414 of the code provides that an employee of a church or a convention or association of churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church_or_convention_or_association_of_churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b of sec_414 sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_1_414_e_-1 of the income_tax regulations provides that for purposes of sec_414 of the code the term church includes a religious_order or a religious_organization if such order or organization is an integral part of a church and is engaged in carrying out the functions of a church whether a sec_4 civil law corporation or otherwise in order for an organization to have a church_plan under sec_414 of the code it must establish that its employees are employees or deemed employees of a church or a convention or association of churches under sec_414 of the code by virtue of the organization’s affiliation with a church or a convention or association of churches in addition in the case of a plan established by an organization that is not itself a church or a convention or association of churches the plan must be maintained by an organization described in sec_414 of the code in this case entity a is a non-profit corporation organized under the laws of state z entity a was organized by religious_order f religious_order f operates within religion e and is dedicated to helping needy families of religion e as well as housing and caring for the frail and elderly of religion e entity a established a home for the aged of religion e in city y and provides maintenance medical_care and attendance to its residents entity a is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 22b it is represented that entity a shares common religious bonds and convictions with religion e organizations and religion e as a whole and that it is dedicated to carrying out its health care mission in keeping with religion e life beliefs and traditions committee v has been established to set religious policy within entity a it is represented that as to the governance of entity a all current members of the board_of directors are adherents to religion e it is further represented that based on all the factors describing entity a its mission and purpose and its association with religion e organizations that entity a shares common religious bonds and convictions with religion e and therefore is associated with or controlled by religion e it is represented that the mission of entity c is identical to the mission of entity a and that entity c observes religion e law at the daycare facilities effective date due to a reorganization entity a became a member of a controlled_group with entity b entity c and entity d entity a entity b and entity c are recognized as organizations exempt from federal_income_tax under sec_501 of the code entity a established plan x for its employees date as part of the reorganization of entity a employees of entity c and entity d began participating in plan x on date in view of the common religious bonds and convictions between entity a and entity c with religion e the employees of entity a and entity c are deemed employees of an organization associated with religion e and are therefore church employees described in sec_414 of the code for purposes of the church_plan rules in addition it is represented that the number of employees of taxable entity d who participate in plan x is less than percent of the total number of participants in plan x therefore pursuant to sec_414 of the cade substantially_all of the individuals included in plan x are individuals described in sec_414 or sec_414 of the code it is represented that plan x is administered by committee w whose members are appointed by the board_of directors of entity a it is further represented that the sole purpose of committee w is the administration and oversight of plan x under the mules of sec_414 of the code committee w is an organization the principal purpose of which is the administration of plan x and is controlled by entity a an organization associated with religion e accordingly based on the above facts and representations we conclude that plan x qualifies as a church_plan under sec_414 of the code on and after date this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under sec_401 of the code the determination as to whether a plan is qualified under sec_401 of the code is with the jurisdiction of the appropriate area manager’s office of the internal_revenue_service this letter expresses no opinion as to whether any organization referred to above is a church or a qualified_church-controlled_organization within the meaning of sec_3121 of the code this ruling is directed only to the taxpayer that requested it and applies only with respect to plan x as submitted with this request sec_61 k of the code provides that this private_letter_ruling may not be used or cited as precedent in accordance with a power of attomey on file with this office the original of this letter is being sent to your authorized representative sincerely yours lichard wiokersham richard wickersham manager employee_plans technical guidance and quality assurance tax_exempt_and_government_entities_division enclosures deleted copy of the letter notice
